Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 15/779884 application originally filed May 30, 2018.
Claims 1, 2, 4-18, 20-22 and 24-30 are pending and have been fully considered.  Claims 3, 19 and 23 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-18, 20-22 and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (JP 2005/015685 A) hereinafter cited under English Translation in view of Krammer et al. (US 2015/0272864) hereinafter “Krammer”.
Regarding Claims 1, 12, 13, 18, 24 and 25
	Kawasaki discloses in the abstract, a flavor composition which imparts milk- or diary product- like flavor having an improved taste.
	Kawasaki discloses in paragraph 0051, the dairy flavor composition can be used in soft drinks, processed milk drinks, coffee whiteners, confections, frozen desserts, seasonings, margarines, frozen food, retort food, a desired food such as canned. For example, soft drinks, fruit juice beverages, such as carbonated soft drinks and the like, as the beverages, coffee beverages, such as tea drinks and the like, as confectionery such as, bread, chocolate, baked confectionery, candy, gum, sweets, Western confectionery, Hiroshi Higashi, rice crackers, 
	Kawasaki discloses in paragraph 0006, the flavor composition comprises lactones, wherein the lactones are selected from .gamma.-lactones (γ- lactones), preferably a .delta.-lactones (δ- lactones) and / or ε- lactones, for example .gamma.-caprolactone, .gamma.-heptalactone, .gamma.-octalactone, .gamma.-nonalactone, .gamma.-decalactone, .gamma.-undecalactone, .gamma. dodecalactone , .gamma. tridecafluoro lactone, .gamma. tetradecanoyl-lactone, .delta.-caprolactone, .delta.-nonalactone, .delta.-decalactone, .delta.-undecalactone, .delta.-dodecalactone, [delta] - tridecafluoro lactone, .delta. tetradecanoyl-lactone, more preferably one or a mixture of two or more selected from ε- decalactone, γ- nonalactone, γ- decalactone, γ- undecalactone, δ- nonalactone, δ- decalactone, δ- Dodecalactone, meeting the lactone compound of claim 1 of the present invention.
	Kawasaki discloses in paragraph 0020, the flavor composition includes, component (A) and addition to, aldehydes component (B), esters, alcohols, ketones, nitrogen-containing compounds, sulfur-containing compounds, protein hydrolysates, milk or at least one fraction of dairy products, it can be formulated as a fragrance or flavor.  Kawasaki discloses in paragraph 0022, in addition to the aldehyde, for example 2-methyl-2-propenal, valeraldehyde, 2-methyl propanal, 2 or 3-methyl butanal, pentanal, 2-pentenal, (E) -2-hexenal, (Z) 3-hexenal, heptanal, (E) or (Z) -2- heptenal, 2-undecenal, 2-dodecenal, (E, E) -2,4- heptadienal, (E)-2-octenal, (Z, Z)-3,6-nonadienal, (Z) or (E)-2-decenal, 2-undecenal, tridecanal, tetradecanal, pentadecanal, for the aldehydes, such as phenyl acetaldehyde, are used as fragrance or flavoring agent, meeting the volatile compound of claim 1 of the present invention.

	However, it is known in the art to combine the claimed caramel composition as a flavor agent for confectionery foods, i.e. chocolate, as taught by Krammer.
	Krammer discloses a substance mixture that comprises foodstuff and aroma substances (see paragraph 0001).  
Krammer discloses in paragraph 0069, preparations for oral consumption which comprise the substance mixtures according to the invention preferably in amounts of approximately 0.01 to approximately 1% by weight.  These preparations may on the one hand be foods, especially bakery products, drinks, chewing gums, confectionery products and the like, or else oral and dental care compositions. 
Krammer discloses in paragraph 0071, the oral preparations preferably comprise bakery products, for example bread, dry biscuits, cakes, other baked goods, confectionary products (for example chocolates, chocolate bar products, other bar products, fruit gums, hard and soft caramels, chewing gum), alcoholic or non-alcoholic drinks (for example coffee, tea, iced tea, wine, wine-containing drinks, beer, beer-containing drinks, liqueurs, schnapps, brandies, (carbonated) fruit-containing lemonades, (carbonated) isotonic drinks, (carbonated) soft drinks, nectars, spritzers, fruit and vegetable juices, fruit or vegetable juice preparations, instant drinks (for example instant cocoa drinks, instant tea drinks, instant coffee drinks, instant fruit drinks), meat products (for example hams, fresh sausage or uncooked sausage preparations, seasoned or marinated fresh or pickled meat products), eggs or egg products (dried egg, egg white, egg yolk), cereal products (for example breakfast cereals, muesli bars, pre-fermented ready-to-serve rice products), milk products (for example milk drinks, buttermilk drinks, dairy ice cream, yoghurt, 
Krammer further discloses in paragraph 0073, the foodstuffs may contain further ingredients, such as, for example, sweeteners, food acids, acidity regulators, thickeners, and in particular aroma substances. 
Krammer discloses in paragraphs 0092 and 0093, in particular also permits the use of aroma substances with ester, aldehyde or lactone structure, which are degraded particularly rapidly in the presence of titanium dioxide and under the influence of light. The invention therefore also provides for enhanced stability, especially storage stability, of the aroma substances. 
Krammer discloses in paragraph 0093, the oral preparations can contain one or more aroma substances. Typical examples include: maltol and maltol derivatives (here preferably ethylmaltol), coumarin and coumarin derivatives, gamma-lactones (here preferably gamma-undecalactone, gamma-nonalactone, gamma-decalactone), delta-lactones (here preferably 4-methyldeltadecalactone, massoilactone, deltadecalactone, tuberolactone), methyl sorbate, phenylacetaldehyde, divanillin, 4-hydroxy-2,5-dimethyl-3(2H)-furanone (dimethylhydroxy furanone), guaiacol, 3-hydroxy-4,5-dimethyl-2(5H)-furanone, 3-hydroxy-4-methyl-5-ethyl-2(5H)-fura none, cinnamaldehyde, cinnamyl alcohol, methyl salicylate, isopulegol and also (not explicitly stated here) stereoisomers, enantiomers, positional isomers, diastereomers, cis/trans isomers or epimers of these substances. 

Regarding Claim 20
	Kawasaki discloses in paragraph 0006, the flavor composition comprises lactones, wherein the lactones are selected from .gamma.-lactones (γ- lactones), preferably a .delta.-lactones (δ- lactones) and / or ε- lactones, for example .gamma.-caprolactone, .gamma.-heptalactone, .gamma.-octalactone, .gamma.-nonalactone, .gamma.-decalactone, 7-decene-4-olide, 3-methyl-4-decene-4-olide, 3-methyl-5-decene-4-olide, .gamma.-undecalactone, .gamma. dodecalactone, .gamma. tridecafluoro lactone, .gamma. tetradecanoyl-lactone, .delta.-caprolactone, .delta.-nonalactone, .delta.-decalactone, .delta.-undecalactone, .delta.-dodecalactone, [delta] - tridecafluoro lactone, .delta. tetradecanoyl-lactone, more preferably one or a mixture of two or more selected from ε- decalactone, γ- nonalactone, γ- decalactone, γ- undecalactone, δ- nonalactone, δ- decalactone, δ- Dodecalactone.
Regarding Claim 4
	Kawasaki discloses in paragraph 0020, the flavor composition includes, component (A) and addition to, aldehydes component (B), esters, alcohols, ketones, nitrogen-containing compounds, sulfur-containing compounds, protein hydrolysates, milk or at least one fraction of dairy products, it can be formulated as a fragrance or flavor.  Kawasaki discloses in paragraph 0022, in addition to the aldehyde, for example 2-methyl-2-propenal, valeraldehyde, 2-methyl propanal, 2 or 3-methyl butanal, pentanal, 2-pentenal, (E) -2-hexenal, (Z) 3-hexenal, heptanal, 
Regarding Claims 5, 15, 21 and 22 
	Kawasaki discloses in paragraph 0036, as the sulfur-containing compounds such as methyl mercaptan, isobutyl mercaptan, 2,4-dithiapentane, dimethyl sulfide, dimethyl disulfide, 2,4-dithiapentane, dimethyl trisulfide, dimethyl sulfoxide, dimethyl sulfone, methanethiol, methyl sulfonyl methane, methyl isothiocyanate, ethyl isothiocyanate, allyl isothiocyanate, 2-methyl-3-butanethiol, methional, ethyl thioacetate, thio acid, 3- butenyl isothiocyanate, 2-methyl thiophene, benzothiazole, sulfurol , acetyl lactate thiomethyl ester, propionyl lactate thiomethyl ester, butyryl lactate thiomethyl ester, valeryl lactate thiomethyl ester, and combinations thereof.
Kawasaki discloses in paragraph 0023, the amount of sulfur-containing compounds in the dairy flavor composition is preferably 0 to 0.01 wt%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 6-9
	Kawasaki discloses in claim 15 of the disclosure the compounds of the flavor composition is present in the amount of 0.001 to 10 wt%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 10 and 27

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 11 and 23
	Kawasaki discloses in paragraph 0009, the amount of the lactone component (A) in the dairy flavor composition is preferably 0.001 to 99.99 mass%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 14 and 26
	Kawasaki discloses in paragraph 0006, the flavor composition comprises one or more lactones, wherein the lactones are selected from .gamma.-lactones (γ- lactones), preferably a .delta.-lactones (δ- lactones) and / or ε- lactones, for example .gamma.-caprolactone, .gamma.-heptalactone, .gamma.-octalactone, .gamma.-nonalactone, .gamma.-decalactone, 7-decene-4-olide, 3-methyl-4-decene-4-olide, 3-methyl-5-decene-4-olide, .gamma.-undecalactone, .gamma. dodecalactone, .gamma. tridecafluoro lactone, .gamma. tetradecanoyl-lactone, .delta.-caprolactone, .delta.octalactone, .delta.-nonalactone, .delta.-decalactone, .delta.-undecalactone, .delta.-dodecalactone, [delta] - tridecafluoro lactone, .delta. tetradecanoyl-lactone, more preferably one or a mixture of two or more selected from ε- decalactone, γ- nonalactone, γ- decalactone, γ- undecalactone, δ- nonalactone, δ- decalactone, δ- Dodecalactone.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 16 and 17
	It is to be noted, Kawasaki and Krammer do not disclose the odor activity of the lactone compounds and the caramel composition. Therefore, Kawasaki and Krammer has met the limitation of the present invention of the odor activity value is less than 1 (less than 1 weight percent encompasses zero).
Regarding Claims 28-30
	Kawasaki discloses in paragraph 0006, the flavor composition comprises one or more lactones, wherein the lactones are selected from .gamma.-lactones (γ- lactones), preferably a .delta.-lactones (δ- lactones) and / or ε- lactones, for example .gamma.-caprolactone, .gamma.-heptalactone, .gamma.-octalactone, .gamma.-nonalactone, .gamma.-decalactone, 7-decene-4-olide, 3-methyl-4-decene-4-olide, 3-methyl-5-decene-4-olide, .gamma.-undecalactone, .gamma. dodecalactone, .gamma. tridecafluoro lactone, .gamma. tetradecanoyl-lactone, .delta.-caprolactone, .delta.octalactone, .delta.-nonalactone, .delta.-decalactone, .delta.-undecalactone, .delta.-dodecalactone, [delta] - tridecafluoro lactone, .delta. tetradecanoyl-lactone, more preferably one or a mixture of two or more selected from ε- decalactone, γ- nonalactone, γ- decalactone, γ- undecalactone, δ- nonalactone, δ- decalactone, δ- Dodecalactone.
	Kawasaki discloses in paragraph 0036, as the sulfur-containing compounds such as methyl mercaptan, isobutyl mercaptan, 2,4-dithiapentane, dimethyl sulfide, dimethyl disulfide, methanethiol, methyl sulfonyl methane, methyl isothiocyanate, ethyl isothiocyanate, allyl isothiocyanate, 2-methyl-3-butanethiol, methional, ethyl thioacetate, thio acid, 3- butenyl isothiocyanate, 2-methyl thiophene, benzothiazole, sulfurol , acetyl lactate thiomethyl ester, propionyl lactate thiomethyl ester, butyryl lactate thiomethyl ester, valeryl lactate thiomethyl ester, and combinations thereof.
It is to be noted, Kawasaki discloses a flavor composition for confectionery foods, i.e. chocolate, but fails to teach the claimed caramel composition.
	However, it is known in the art to combine the claimed caramel composition as a flavor agent for confectionery foods, i.e. chocolate, as taught by Krammer.
Krammer discloses in paragraph 0069, preparations for oral consumption which comprise the substance mixtures according to the invention preferably in amounts of approximately 0.01 to approximately 1% by weight.  These preparations may on the one hand be foods, especially bakery products, drinks, chewing gums, confectionery products and the like, or else oral and dental care compositions. 
Krammer discloses in paragraphs 0092 and 0093, in particular also permits the use of aroma substances with ester, aldehyde or lactone structure, which are degraded particularly rapidly in the presence of titanium dioxide and under the influence of light. The invention therefore also provides for enhanced stability, especially storage stability, of the aroma substances. 
Krammer discloses in paragraph 0093, the oral preparations can contain one or more aroma substances. Typical examples include: maltol and maltol derivatives (here preferably ethylmaltol), coumarin and coumarin derivatives, gamma-lactones (here preferably gamma-undecalactone, gamma-nonalactone, gamma-decalactone), delta-lactones (here preferably 4-phenylacetaldehyde, divanillin, 4-hydroxy-2,5-dimethyl-3(2H)-furanone (dimethylhydroxy furanone), guaiacol, 3-hydroxy-4,5-dimethyl-2(5H)-furanone, 3-hydroxy-4-methyl-5-ethyl-2(5H)-furanone, cinnamaldehyde, cinnamyl alcohol, methyl salicylate, isopulegol and also (not explicitly stated here) stereoisomers, enantiomers, positional isomers, diastereomers, cis/trans isomers or epimers of these substances. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the aroma substances of Krammer in the flavor composition of Kawasaki.  The motivation to do so is both Krammer and Kawasaki disclose using a combination of aroma substances that aid in the enhanced stability of the aroma of the food composition.
	It is to be noted, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to discover the effective ranges and amounts of the compounds of the claimed invention by routine experimentation and is further taught by Kawasaki and Krammer.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Kawasaki provides no indication of which compounds, if any, should be chosen for particular food compositions (chocolate or otherwise), and what effect any of the compounds have on the overall flavor. Such guidance can be found 
Applicants arguments are not deemed persuasive.  It is maintained that obviousness still exist when a long list of options are disclosed, due to Kawasaki modified by Krammer discloses the claimed elements.  Of the prior art it is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection from a long list does not avoid a 103 rejection.  See Ex parte A, 17 USPQ 2d 1716 (Bd. Pat. App. & Inter. 1990).
Applicants argued: “Applicant submits that Krammer is non-analogous to the present claims. Applicant recognizes that the Examiner has combined Kawasaki and Krammer due to Krammer's disclosure of "a substance mixture that comprises foodstuff and aroma substances", however, the Examiner has not evaluated whether Krammer is reasonably pertinent to one or more of the particular problems to which the present claims relate.  Applicant submits that Krammer is non-analogous to the present claims. Applicant recognizes that the Examiner has combined Kawasaki and Krammer due to 
In response to applicant's argument that Krammer is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as stated above, Krammer discloses the production of food with flavor and aroma substances.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the aroma substances of Krammer in the flavor composition of Kawasaki.  The motivation to do so is both Krammer and Kawasaki disclose using a combination of aroma substances that aid in the enhanced stability of the aroma of the food composition.
Applicants argued: “In the instant case, the Examiner relies on paragraph [0093] of Krammer for alleged disclosure of maltol, phenylacetaldehyde and dimethylhydroxyfuranone. However, Applicant notes that this paragraph discloses more than two hundred (200) aroma compounds in addition to isomers thereof and the alleged disclosure is buried in a laundry list of optional sweeteners, food acid, acidity regulator, thickener, and aroma substance additives. Importantly, Krammer fails to provide any guidance as to which compounds (if any) can or should be used together to achieve any specific effect. The reliance on Krammer is ever more flawed given that maltol, 
Applicants arguments are not deemed persuasive.  First, applicant arguments directed to the examples is not deemed persuasive, due to Kawasaki is relied upon for the entire disclosure.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Second, Kawasaki disclosure specifically teaches in paragraph 0051, the milk flavored composition is used for desired foods, including chocolates, meeting the limitations of the presently claimed invention.  Third, Kawasaki specifically teaches the milk flavor comprises volatile compounds, wherein the volatile compound are sulfur-containing compounds such as methyl mercaptan, isobutyl mercaptan, 2,4-dithiapentane, dimethyl sulfide, dimethyl disulfide, 2,4-dithiapentane, dimethyl trisulfide, dimethyl sulfoxide, dimethyl sulfone, methanethiol, methyl sulfonyl methane, methyl isothiocyanate, ethyl isothiocyanate, allyl isothiocyanate, 2-methyl-3-butanethiol, methional, ethyl thioacetate, thio acid, 3- butenyl isothiocyanate, 2-methyl thiophene, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Of the prior art it is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection from a long list does not avoid a 103 rejection.  See Ex parte A, 17 USPQ 2d 1716 (Bd. Pat. App. & Inter. 1990).  “Products of identical compound can not have mutually exclusive properties.” A compound and its properties are inseparable. There-fore, if the prior art teaches the identical compound, the properties applicant discloses and/or claims are necessarily present. See In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Applicants argued: “The Examiner further alleges that Kawasaki and Krammer both disclose using a combination of aroma substances that aid in the enhanced stability of the aroma of the food composition and therefore are combinable. Applicant 
Applicants arguments are not deemed persuasive.  Krammer overlaps the present teaching of the current specification that the combination of maltol, phenylacetaldehyde and dimethylhydroxy furanone are aroma/odor substances (see page 18 of the current specification).  Second, of the prior art it is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection from a long list does not avoid a 103 rejection.  See Ex parte A, 17 USPQ 2d 1716 (Bd. Pat. App. & Inter. 1990).  “Products of identical compound can not have mutually exclusive properties.” A compound and its properties are inseparable. There-fore, if the prior art teaches the identical compound, the properties applicant discloses and/or claims are necessarily present. See In re Papesch
Applicants argued: “Applicant respectfully submits that the cited paragraph [0093] of Kramer does not provide any motivation suggestion or guidance to use maltol, phenylacetaldehyde and dimethylhydroxyfuranone in combination in any food product. Specifically, paragraph [0093] of Kramer discloses more than two hundred (200) aroma compounds in addition to isomers thereof, but fail to provide any guidance as to which compounds can be used together. Notably, maltol, phenylacetaldehyde or dimethylhydroxyfuranone do not even appear together in this laundry list or elsewhere in the specification. Even more so, none of these three compounds are mentioned anywhere else in the specification. Therefore, Applicant respectfully submits that the Examiner's assertion that one of ordinary skill would be motivated to combine these three exact compounds from a laundry list of aroma substance to arrive at the caramelic composition, as recited in the pending claims is a result of hindsight analysis and this combination has been improperly gleaned from the present specification.  Likewise, since there is no reason or suggestion in Krammer to specifically pick all three of maltol, phenylacetaldehyde and dimethylhydroxyfuranone from the laundry list of aroma compounds disclosed in paragraph [0093] of Krammer, a person of ordinary skill in the art would not have been motivated to include said three compounds in Kawasaki's composition to attempt to reconstruct the claimed composition.”.
 Krammer overlaps the present teaching of the current specification that the combination of maltol, phenylacetaldehyde and dimethylhydroxy furanone are aroma/odor substances (see page 18 of the current specification).  Second, of the prior art it is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection x parte A, 17 USPQ 2d 1716 (Bd. Pat. App. & Inter. 1990).  “Products of identical compound can not have mutually exclusive properties.” A compound and its properties are inseparable. There-fore, if the prior art teaches the identical compound, the properties applicant discloses and/or claims are necessarily present. See In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argued: “Applicant respectfully submits that the results of Example 5 of the specification, which show that the combination of furaneol in combination with phenylacetaldehyde, and maltol, provide significant influence on crumb chocolate and dry mix chocolate aroma mixtures even when the latter two are present in amount below the threshold detection value, provide sample evidence of exactly the kind of unexpected and superior activity that is reference in the cased cited by the Examiner. As such, reliance on Ex Parte A is directly rebutted in this regard (see pages 5-7 for applicants arguments directed to superior results).”
Applicants arguments are not deemed persuasive.  Applicants argues the examples defined in the specification.  The examiner acknowledges these results, however, the examples are insufficient to overcome the above rejection because (1) applicants have not compared the claimed invention to the teachings of the reference and (2) the examples are not commensurate in scope with the claims because the examples are directed to specifics not literally defined by the claims, for example, the examples use specific amounts of lactone compounds and caramel composition, specific lactone(s) and a specific blend amount of the flavor composition which are all not commensurate in scope with claim 1 at least.  The examples no way allow the examiner to determine a trend for the results for the chocolate composition due to numerous various embodiments within the Examples.  Evidence of unexpected results must be clear and convincing.  In re Lohr 137 USPQ 548.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356.   Therefore, it is maintained that obviousness still exist when a long list of options are disclosed, due to Kawasaki modified by Krammer discloses the claimed elements.  Of the prior art it is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection from a long list does not avoid a 103 rejection.  See Ex parte A, 17 USPQ 2d 1716 (Bd. Pat. App. & Inter. 1990).
Applicants argued: “Applicant further submits that Krammer also fails to specifically disclose the amount of each of maltol, phenylacetaldehyde and dimethylhydroxyfuranone as recited in dependent claim 13 and 25. Particularly, the 
Applicants arguments are not deemed persuasive.  First, Krammer specifically teaches in paragraph 0093, the oral preparations can contain one or more aroma substances. Typical examples include: maltol and maltol derivatives (here preferably ethylmaltol), coumarin and coumarin derivatives, gamma-lactones (here preferably gamma-undecalactone, gamma-nonalactone, gamma-decalactone), delta-lactones (here preferably 4-methyldeltadecalactone, massoilactone, deltadecalactone, tuberolactone), methyl sorbate, phenylacetaldehyde, divanillin, 4-hydroxy-2,5-dimethyl-3(2H)-furanone (dimethylhydroxy furanone), guaiacol, 3-hydroxy-4,5-dimethyl-2(5H)-fura none, 3-hydroxy-4-methyl-5-ethyl-2(5H)-fura none, cinnamaldehyde, cinnamyl alcohol, methyl salicylate, isopulegol and also (not explicitly stated here) .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wicker et al. (US 2017/0143022) discloses in the abstract, compositions containing flavor or taste modifiers, such as a flavoring or flavoring agents and flavor or taste enhancers, more particularly, savory ("umami") taste modifiers, savory flavoring agents and savory flavor enhancers, for foods, beverages, and other comestible compositions. 
Siegel (US 2013/0202746) discloses in the abstract, flavoring substance-included compounds comprising or consisting of a polymer part and certain included flavoring substances. These flavoring substance-included compounds may be present in the form of mixtures with accompanying substances and possibly water. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/Latosha Hines/Primary Examiner, Art Unit 1771